DECISION
The application of the above-named defendant for a review of the sentence of four years, imposed on October 15, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court..
The reason for the above decision is that the sentence appears proper and sufficiently lenient in that defendant was convicted of desertion of minor children punishable by not more than 7 years imprisonment, yet received but a 4' year sentence with parole eligibity in June 1969, after being received October 16, 1968, although defendant originally was given a deferred imposition of sentence which defendant violated.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield.